Gary HARRIS, Joseph B. Kinard, John S. Eagle, Waymon Tate, Jr., Rayford Jones, John L. McGriff, Lesley G. Bellinger, the Plaintiffs suing on behalf of Saint Luke Missionary Baptist Church, Plaintiffs v. Clifford J. MATTHEWS, Jr., Sharla Byrd, and Aaron Moore, Defendants.AMENDED ORDERUpon consideration of the notice of cross appeal from the North Carolina Court of *298Appeals, filed by Plaintiffs on the 9th day of September 2005 in this matter pursuant to G.S. 7A-30 (substantial constitutional question), the following order was entered and is hereby certified to the North Carolina Court of Appeals: the notice of cross appeal is"Dismissed as moot by order of the Court in conference, this the 1st day of December 2005."